        Case 3:19-cv-00787-JWD-RLB            Document 23       08/03/20 Page 1 of 25




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

SQUEEZE ME ONCE, LLC
                                                                    CIVIL ACTION
VERSUS
                                                                    NO. 19-787-JWD-RLB
SUNTRUST BANK AND JOHN DOES 1-10


                                    RULING AND ORDER

       This matter is before the Court on a Motion to Dismiss (“Motion”) filed by SunTrust

Bank (“SunTrust” or “Defendant”). (Doc. 5.) In opposition, Squeeze Me Once, LLC (“SMO” or

“Plaintiff”) filed a Memorandum in Opposition to Motion to Dismiss. (Doc. 7.) SunTrust filed a

reply. (Doc. 10.) Oral argument is not necessary. Having considered the facts alleged in the

Petition for Damages (“Petition”) (Doc. 1-2), the arguments of the parties, and the law, the Court

will grant in part and deny in part the Motion for the reasons expressed below.

                                   FACTUAL ALLEGATIONS

       For the purposes of this Ruling and Order, the Court accepts the well pleaded allegations

in the Petition as true. Thompson v. City of Waco, Tex., 764 F.3d 500, 502-03 (5th Cir. 2014).

       SMO is a Louisiana limited liability company with its principal place of business in New

Orleans. (Doc. 1-2 at ¶ 1.) From February-April 2019, SMO engaged in negotiations through its

agent Mr. Michael Kirschman, to purchase a ten percent share of Main Squeeze Juice Company

Franchise, LLC (“Main Squeeze”). (Id. at ¶ 8.) To complete this transaction, SMO opened and

funded a bank account at the Hancock Whitney Bank (“Whitney”). (Id.)

       On April 23, 2019, SMO authorized a wire transfer of $400,000 from Whitney to Main

Squeeze (“April 23 Transfer”). (Id. at ¶ 9.) SMO’s wire transfer order provided the following

information and instructions:


                                                1
        Case 3:19-cv-00787-JWD-RLB              Document 23        08/03/20 Page 2 of 25




       Please wire $400,00[0] from Squeeze Me Once LLC (account ending
       [REDACTED]) to the following account:
       Name: Main Squeeze Juice Company Franchise, LLC
       Routing Number: 06100104
       Account Number: [… 9929]
       Bank Name: Sun-Trust Bank
       Bank Address: 1620 Martin Luther King Jr Blvd Suite 112, Raleigh, NC 27610
       SWIFT Code: SNTRUS3A

(Doc. 1-2 at ¶ 10.) Whitney executed the April 23 Transfer pursuant to these instructions. (Id. at

¶ 11.) SMO, Mr. Kirschman, Whitney, and Main Squeeze were not aware that the SunTrust

account was fraudulent. (Id. at ¶ 12.) Unbeknownst to SMO, Mr. Kirschman, Whitney, and Main

Squeeze, an unidentified foreign hacker gained access to Mr. Kirschman’s email, intercepted the

correct wire account instructions from Main Squeeze, and emailed a fraudulent SunTrust account

number to Mr. Kirschman for the April 23 Transfer. (Id. at ¶ 13.) The account number ending

9929 was a valid account number at SunTrust, but the account was not in the name of Main

Squeeze and was not registered to Main Squeeze’s address. (Id. at ¶ 14.) Once SunTrust received

the transfer order for the April 23 Transfer from Whitney, it had actual knowledge that the

account number did not match the Main Squeeze name and address. (Id. at ¶ 15.) SunTrust

accepted the wire transfer order and processed the April 23 Transfer. (Id.)

       On May 9, 2019, SMO sought verification from Main Squeeze that it had received the

$400,000 payment. (Id. at ¶ 16.) Main Squeeze informed SMO that it had not received the

payment. (Id.) Mr. Kirschman investigated, determined that fraud had occurred, and sent notice

to Main Squeeze, Whitney, and law enforcement. (Id. at ¶ 16-17.) Whitney contacted SunTrust

to notify it of the fraud and requested a return of the April 23 Transfer. (Id.)

       SunTrust did not return the April 23 Transfer to SMO’s Whitney account. (Id. at ¶ 18.)

SunTrust allowed substantially all of the $400,000 to be withdrawn from the account by the John

Doe Defendants. (Id. at ¶ 19.) The John Doe Defendants are alleged to be the hackers. Further,


                                                  2
        Case 3:19-cv-00787-JWD-RLB             Document 23       08/03/20 Page 3 of 25




SunTrust refused to provide information regarding the holder of the 9929 Account, the dates, or

the timing of the withdrawals from that account. SunTrust did not cooperate with law

enforcement’s investigation regarding the fraud. (Id. at ¶ 23.) SunTrust eventually returned

$73,787.93 of the April 23 Transfer to SMO. (Id. at ¶ 21.) SMO incurred losses exceeding

$325,000 as well as incidental and consequential damages. (Doc. 1-2 at ¶ 25.)

       There is an action by a Mississippi law firm against SunTrust alleging substantially

similar facts currently pending in the Southern District of Mississippi under the caption Langston

& Langston, PLLC v. SunTrust Bank & John Does 1-10, No. 3:18-cv-741-CWR-FKB. (Id. at ¶

24.)

                                   APPLICABLE STANDARD

       In Johnson v. City of Shelby, Miss., 135 S. Ct. 346 (2014), the Supreme Court explained

“Federal pleading rules call for a ‘short and plain statement of the claim showing that the pleader

is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” 135 S. Ct. at 346-47

(citation omitted).

       Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained: The complaint (1) on its face (2) must contain enough factual matter (taken as true) (3)

to raise a reasonable hope or expectation (4) that discovery will reveal relevant evidence of each

element of a claim. “Asking for [such] plausible grounds to infer [the element of a claim] does not

impose a probability requirement at the pleading stage; it simply calls for enough fact to raise a

reasonable expectation that discovery will reveal [that the elements of the claim existed].”Lormand

v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

       Applying the above case law, the Western District of Louisiana has stated:
                                                 3
        Case 3:19-cv-00787-JWD-RLB              Document 23         08/03/20 Page 4 of 25




       Therefore, while the court is not to give the “assumption of truth” to conclusions,
       factual allegations remain so entitled. Once those factual allegations are identified,
       drawing on the court's judicial experience and common sense, the analysis is
       whether those facts, which need not be detailed or specific, allow “the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.”
       [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)]; Twombly,
       55[0] U.S. at 556. This analysis is not substantively different from that set forth in
       Lormand, supra, nor does this jurisprudence foreclose the option that discovery
       must be undertaken in order to raise relevant information to support an element of
       the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),
       remains that the defendant be given adequate notice of the claim and the grounds
       upon which it is based. The standard is met by the “reasonable inference” the court
       must make that, with or without discovery, the facts set forth a plausible claim for
       relief under a particular theory of law provided that there is a “reasonable
       expectation” that “discovery will reveal relevant evidence of each element of the
       claim.” Lormand, 565 F.3d at 257; Twombly, 555 [550] U.S. at 556, 127 S. Ct. at
       1965.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

       More recently, in Thompson v. City of Waco, Tex., 764 F.3d 500 (5th Cir. 2014), the Fifth

Circuit summarized the standard for a Rule 12(b)(6) motion for dismissal:

       We accept all well-pleaded facts as true and view all facts in the light most
       favorable to the plaintiff ... To survive dismissal, a plaintiff must plead enough facts
       to state a claim for relief that is plausible on its face. A claim has facial plausibility
       when the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged. Our task, then, is
       to determine whether the plaintiff state a legally cognizable claim that is plausible,
       not to evaluate the plaintiff's likelihood of success.

Id. at 502–03 (citations and internal quotations omitted).

                                           DISCUSSION

a. Parties’ arguments

   1. Defendant’s arguments in support




                                                   4
         Case 3:19-cv-00787-JWD-RLB             Document 23       08/03/20 Page 5 of 25




               A. The EFTA does not apply because SMO is not a natural person, its account is for
                  commercial purposes, and wire transfers are explicitly excluded from the EFTA’s
                  definition of Electronic Fund Transfers.

        SunTrust argues that the Electronic Fund Transfer Act (“EFTA”) does not apply to SMO

and the facts of this case because the EFTA and its regulations define (1) “consumer” as a

“natural person”; (2) “account” as “a demand deposit, savings deposit, or other asset account . . .

established primarily for personal, family or household purposes”; and (3) “electronic fund

transfer” to explicitly exclude “wire transfers”. (Doc. 5-1 at 9-10.) As such, SunTrust maintains

that SMO cannot state a viable claim under the EFTA as it is a Louisiana limited liability

company, not a natural person, which used its account for commercial purposes and the money

transferred from SunTrust is alleged to be an unauthorized wire transfer. (Id. at 10.)

               B. SMO’s Petition for Damages fails to plead fraud with particularity as required
                  under Rule 9(b).

        SunTrust contends that the allegations in the Petition do not meet the heightened pleading

standard for fraud under Federal Rule of Civil Procedure 9(b). (Id. at 11.) SunTrust maintains

that the allegation that it “had actual or constructive knowledge that the John Doe Defendants

had no right to the subject funds” and that “SunTrust’s ‘participation in acquiring and disbursing

the subject funds constitute aiding fraud against SMO” is insufficient to state a claim for fraud.

(Id.) Specifically, SunTrust explains:

        There are no facts showing that SunTrust misrepresented or suppressed a material
        fact with the intent to deceive SMO, or that it was even in a position to make the
        kind of misrepresentation alleged by SMO, a third party and non-customer of
        SunTrust. Moreover, SMO provides no specific details regarding, inter alia, what
        knowledge SunTrust allegedly possessed indicating that “the John Doe Defendants
        had no right to the subject funds,” when it obtained such knowledge, and how it
        obtained such knowledge.

(Id. at 12.)




                                                   5
        Case 3:19-cv-00787-JWD-RLB               Document 23        08/03/20 Page 6 of 25




            C. SMO fails to state a claim for negligence against SunTrust because Article 4A of
               the UCC displaces its allegations and SunTrust owes no duty to SMO, who is a
               third-party not a SunTrust customer.

        SunTrust asserts that because SMO’s negligence claim centers on the wire transfer,

Article 4 of the UCC displaces the allegations of negligence. (Doc. 5-1 at 13.) SunTrust points

the Court to the comment to Article 4A of the UCC which states, “Article 4A governs a

specialized method of payment referred in the Article as a funds transfer but also commonly

referred in the commercial community as a wholesale wire transfer.” (Id. at 13 (citing Comment

to UCC § 4A-102).) SunTrust also argues that under Louisiana law, “claims for conversion and

negligence grounded in general Louisiana law outside the ambit of the UCC are displaced by the

UCC.” (Id. (citing Soileau, 2019 WL 5296499, at *7).)

        In the alternative, SunTrust argues that SMO cannot allege a claim for negligence

because it does not and cannot allege that SunTrust owed SMO, a non-customer, a duty of care.

(Doc. 5-1 at 13.) SunTrust recites, “Under Louisiana law, banks ordinarily owe no duty,

fiduciary or otherwise, to third persons.” (Id. at 14 (citing Mose v. Keybank Nat. Ass’n, 464 Fed.

Appx. 260, 262 (5th Cir. 2012) (emphasis in original)).) Further, Louisiana Revised Statutes

6:1124 provides, “No financial institution . . . shall be deemed or implied to be acting as a

fiduciary, or have a fiduciary obligation or responsibility to its customers or to third parties . . .

unless there is a written agency or trust agreement under which the financial institution

specifically agrees to act and perform in the capacity of a fiduciary.” (Id.) SunTrust concludes

that SMO cannot allege a duty because the Petition does not allege: (1) it was a customer of

SunTrust, (2) it had any relationship with SunTrust that would give rise to a duty, or (3) the

existence of any written agency or trust agreement establishing that SunTrust would act as a

fiduciary. (Id. at 14-15.)



                                                   6
        Case 3:19-cv-00787-JWD-RLB             Document 23       08/03/20 Page 7 of 25




            D. SMO fails to state a claim against SunTrust under the UCC

        SunTrust asserts that SMO fails to state a claim under the UCC because it does not

allege that SunTrust had either a duty to determine if the wire transfer order information was

correct, or that it had actual knowledge that the customer with the SunTrust Account # . . . 9929

was not the proper and intended recipient of the wire transfer. (Doc. 5-1 at 16.)

    2. Plaintiff’s response

            A. SMO concedes that it cannot state a claim under the EFTA

        SMO explains in a footnote that:

        SMO’s original Complaint also alleged a claim for recovery under the Electronic
        Fund Transfer Act (EFTA), 15 U.S.C. § 1693 et seq. However, the EFTA limits its
        protections to “consumers”, a defined term meaning “natural persons.” 15 U.S.C.
        § 1693a(6). SMO is a business entity, not a natural person, and is thus excluded
        from the protections of the EFTA. See Kashanchi v. Texas Commerce Med. Bank,
        N.A., 703 F.2d 936, 938 (5th Cir. 1983).

(Doc. 7 at 5, n. 2.)

            B. SMO’s allegations establish that SunTrust aided the John Does’ fraud.

        SMO argues that the Petition alleges a claim under North Carolina law that SunTrust

aided the fraud conducted by the John Does. (Id. at 6.) SMO asserts that North Carolina law

applies to the “aiding fraud” claim and that the Petition adequately states a claim for “aiding

fraud.” Specifically, SMO details that “Aider liability requires proof of (1) an underlying fraud;

(2) the aider’s knowledge of this fraud; and (3) the aider’s substantial assistance in achievement

of the fraud.” (Id. at 7 (citing Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 372, 442

(S.D.N.Y. 2010)).) SMO contends that its allegations establish all three elements because the

Petition alleges:

        (1) an underlying $330,000 hacking fraud perpetrated by the John Doe defendants;
        (2) SunTrust’s actual knowledge of this specific fraud against SMO, and the same
        exact fraud perpetrated against other victims (resulting in the Mississippi Action);
        and (3) SunTrust’s substantial assistance by providing the fraudulent bank account,

                                                 7
         Case 3:19-cv-00787-JWD-RLB             Document 23       08/03/20 Page 8 of 25




        allowing the John Doe defendants to make multiple fraudulent withdrawals over
        the course of nearly two weeks, and stonewalling SMO’s and law enforcement’s
        attempts to investigate the fraud, reducing the likelihood of any recovery.

(Id. at 7-8.) SMO argues that its allegations establish SunTrust’s substantial assistance through

its “deliberate indifference, actual knowledge, [and] facilitation and concealment of the fraud.”

(Id. at 8.)

              C. SMO’s allegations establish SunTrust’s negligence

        SMO alleges that SunTrust did not act as a reasonably prudent banking institution by:

        (i) failing to implement procedures to prevent this specific type of fraud—including
        account opening, maintenance, and monitoring procedures—after being put on
        notice of the Mississippi Action; (ii) failing to train employees to properly handle
        suspicious/fraudulent withdrawal after being put on actual notice of fraud; (iii)
        failing to train employees and staff to properly administer wire transfers with
        mismatched information; (iv) failing to take reasonable actions to investigate the
        fraud at issue here; and (v) concealing information and refusing to cooperate with .
        . . efforts to investigate the fraud, preventing recovery of the stolen funds.

(Id. at 8-9.) These allegations establish its claim for negligence.

        SMO also argues that the UCC supplements but does not displace legal remedies such as

negligence, unless specifically preempted by a provision of the UCC. (Doc. 7 at 9.) SMO argues

that by not pointing to a particular provision of Article 4A, SunTrust has waived its argument.

SMO states that Article 4A does not displace its negligence claim because Article 4A “does not

apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act.” (Id.

at 10 (citing La. R.S. 10:4A-108; Soileau v. Midsouth Bancorp Inc., No. 19-CV-00537, 2019 WL

5296499, at *7-8 (W.D. La. July 19, 2019) (Hanna, M.J.), adopted, 2019 WL 5296505 (W.D. La.

Oct. 18, 2019) (Juneau, J.)).) Plaintiff argues that its negligence claims extend beyond the April

23 Transfer, because it alleges that there were procedures it could have followed and actions that

it could have taken before and after the April 23 Transfer. (Id. at 11.)




                                                  8
         Case 3:19-cv-00787-JWD-RLB            Document 23       08/03/20 Page 9 of 25




        SMO contends that it was SunTrust’s customer under the UCC’s definition of customer,

meaning “a person, including a bank, having an account with a bank or from whom a bank has

agreed to receive payment orders.” (Id. at 11 (citing La. R.S. 10:4-104(a)(3).) As such, SMO

argues because it was SunTrust’s customer, SunTrust owed it a duty and that it has stated a claim

for negligence. (Id. at 12 (citing Brothers Trading Company v. Charleston National Bank, 972 F.2d

338, 1992 WL 187274 (4th Cir. 1992)).)

        In the alternative, SMO argues that SunTrust owed it a duty because SunTrust acted as its

agent under the UCC. (Id. at 14.) Specifically, SMO details:

        SMO is the owner and initiator of the wire transfer. Whitney is SMO’s custodial
        bank and agent for funds disbursed by SMO. SunTrust, as the receiver of the wire
        transfer, is both the collecting bank and Whitney’s correspondent bank (performing
        services on behalf of Whitney that Whitney cannot provide because it lacks direct
        access to the North Carolina market). As Whitney’s collecting bank and
        correspondent bank, SunTrust acts as SMO’s agent/subagent and owes fiduciary
        duties. Thus, under the facts alleged, an agency relation exists between SMO and
        SunTrust and SunTrust owed SMO a duty of care which was breached by its actions
        in handling the April 23 Transfer.

(Id. at 15 (internal citations omitted).) Because SunTrust was SMO’s agent, it owed SMO a duty

of care and SMO can allege a negligence claim. (Id.)

            D. SMO’s allegations establish SunTrust’s violation of the UCC

        SMO argues it adequately pled SunTrust’s actual knowledge of the discrepancy between

the beneficiary information and the account number on the April 23 Transfer request. (Doc. 7 at

16.) It points the Court to the Petition which states, “SunTrust upon receipt of the transfer order

from Whitney had actual knowledge that the account number did not match the name(s) and

address(es) on the accounts. Despite this actual knowledge, SunTrust accepted the wire transfer

order and processed the April 23 Transfer.” (Id. (citing Doc. 1 -2 at ¶ 15).) SMO asserts that the

Court must accept the facts pled in the Petition as true and should deny SunTrust’s Motion on

this issue. (Id.)

                                                  9
       Case 3:19-cv-00787-JWD-RLB               Document 23        08/03/20 Page 10 of 25




    3. Defendant’s reply

            A. SMO concedes that the EFTA is inapplicable

        SunTrust highlights that SMO concedes that the Electronic Fund Transfer Act “limits its

protections to ‘consumers,’ a defined term meaning ‘natural persons.’” (Doc. 10 at 2 (citing

Response, Doc. 7 at 5, n.2).)

            B. No claim for “aiding fraud” exists under North Carolina law.

        SunTrust maintains that North Carolina law, like Louisiana law, does not recognize the

claim of “aiding fraud.” (Doc. 10 at 3.) SunTrust details that “in Yale v. Community One Bank,

N.A., the Western District of Louisiana dismissed plaintiffs’ claim for aiding and abetting fraud

for failure to state a claim ‘because ‘[n]o North Carolina state court has recognized a claim for

aiding and abetting fraud.’” (Id. at 3 (quoting Yale, 2016 WL 9753776, at *4 (citing Branch

Banking and Trust Co. v. Lighthouse Fin. Corp., No. 04-1523, 2005 WL 1995410, at * 7 (N.C.

Super. Ct. July 13, 2005); Bradshaw v. Maiden, No. 14-14445, 2015 WL 4720387, at *14 (N.C.

Super. Ct. August 10, 2015)).) As such, SunTrust contends that SMO cannot state a claim for

aiding fraud under North Carolina law.

            C. SMO offers no authority for its argument that the UCC does not displace its
               negligence claims.

        SunTrust contends that SMO’s argument that the UCC’s Article 4A does not apply

because Article 4A “does not apply to a funds transfer any part of which is governed by the

Electronic Fund Transfer Act” contradicts its concession that the Electronic Funds Transfer Act

does not apply in this case. (Doc. 10 at 4.) Further, SunTrust urges that the comments to Article

4A-102 establish that the article applies to wire transfers like the one at issue in this case. (Id.)

        SunTrust argues that SMO’s negligence claims directly pertaining to the April 23

Transfer—"accepting the April 23 Transfer even though the name(s) and address(es) did not


                                                  10
       Case 3:19-cv-00787-JWD-RLB              Document 23        08/03/20 Page 11 of 25




match the SunTrust Account;” and “failing to freeze all funds because the names and addresses

did not match the SunTrust account”—are addressed and preempted by the UCC. (Id.) Therefore,

to the extent the negligence directly pertains to the April 23 Transfer, SunTrust maintains the

negligence claim is displaced by Article 4A. (Id.)

           D. SMO’s negligence claims fail because SunTrust owes no duty to SMO, a non-
              customer with which it has no relationship

       SunTrust contends that SMO’s response—that SMO was SunTrust’s customer and agent

under the UCC—does not address whether SMO has pled a general negligence claim under

either Louisiana or North Carolina law. (Doc. 10 at 5.) SunTrust maintains that in both

jurisdictions, courts agree banks do not owe a duty of care to noncustomers with whom the bank

has no direct relationship. (Id. at 5-6.) Distinguishing the case law relied on by SMO, SunTrust

argues that the complaint in Securities Fund Services, Inc. v. American Nat. Bank and Trust Co.

of Chicago, 542 F. Supp. 323, 327 (N.D. Ill. 1982) included allegations that the beneficiary bank

was an agent of the initiator bank and that there was a breach of the beneficiary bank’s

obligations as an agent. (Id. at 6.) In this case, however, there are no allegations in the Petition

that SMO was SunTrust’s customer or that there was a relationship that would give rise to a legal

duty. (Id. at 7.) Therefore, SunTrust maintains that no duty of care was owed to SMO and the

negligence claims necessarily fail. (Id.)

           E. SMO’s conclusory allegations are not sufficient to state a claim against SunTrust
              under the UCC

       Last, SunTrust argues that SMO cannot rely on its “general allegations of actual

knowledge, without specific facts” in support of its claim. (Doc. 10 at 7.) SunTrust contends that

these recitations are mere conclusory statements that should not survive a motion to dismiss. (Id.

at 8.) Specifically, SunTrust asserts:



                                                  11
       Case 3:19-cv-00787-JWD-RLB             Document 23       08/03/20 Page 12 of 25




       SunTrust had no duty to determine whether there was a conflict between the
       beneficiary name and address on the wire transfer order and the beneficiary name
       and address associated with SunTrust account number […9929], a point that SMO
       does not dispute. SMO has not alleged in its Petition, inter alia, the circumstances
       under which SunTrust obtained knowledge concerning the purported conflict. At
       best, SMO’s allegations support the inference that SunTrust may have had
       constructive knowledge of the mismatch (which is denied), which is insufficient to
       state a claim for misdescription under UCC Article 4A-207.

(Id. at 8.) As such, SunTrust maintains that it is appropriate to dismiss the UCC claims. (Id.)

b. Analysis

   1. The Electronic Fund Transfer Act

       The Court agrees with the parties that the Electronic Fund Transfer Act does not apply in

this case because the EFTA is limited to cases brought by “natural persons,” which SMO is not.

15 U.S.C.A. § 1693a(6) (“the term ‘consumer’ means a natural person.”); Kashanchi v. Texas

Commerce Med. Bank, N.A., 703 F.2d 936, 938 (5th Cir. 1983) (“The Act defines a consumer as

‘a natural person.’”). Therefore, Count II: Violations of the Electronic Fund Transfer Act, is

dismissed with prejudice.

   2. Aiding Fraud under North Carolina Law

       Plaintiff argues that although Louisiana law does not apply in this case, the Court should

apply North Carolina law to its claim for aiding fraud. Incongruously, Plaintiff then cites New

York state law for the elements of an aiding fraud claim. (Doc. 7 at 7 (citing Anwar v. Fairfield

Greenwich Ltd., 728 F. Supp. 2d 372, 442 (S.D.N.Y. 2010)).) Plaintiff fails to cite North

Carolina law because it cannot; “[n]o North Carolina state court has recognized a claim for

aiding and abetting fraud.” Branch Banking and Trust Co. v. Lighthouse Financial Corp., No.

04-1523, 2005 WL 1995410 at *8 (N.C. Jul. 13, 2005); Sompo Japan Ins. Inc. v. Deloitte &

Touche, LLP, No. 03-5547, 2005 WL 1412741 at *1 (Jun. 10, 2005); Bradshaw v. Maiden, No.

14-14445, 2015 WL 4720387 at *14 (N.C. Aug. 10, 2015). Additionally, “[t]here are no North


                                                12
       Case 3:19-cv-00787-JWD-RLB               Document 23       08/03/20 Page 13 of 25




Carolina appellate court decisions directly recognizing a cause of action for aiding and abetting

fraud.” Sompo, 2005 WL 1412741 at *1. In Sompo, the court stated

        This Court cannot distinguish ... [a] claim [for aiding and abetting fraud] from a
        direct fraud claim. There must be direct knowledge and intent to defraud. If that is
        required, the claims are redundant.... If professionals such as accountants and
        lawyers could be held liable for fraud when their clients used their services to
        defraud a third party without the professionals' intent to participate in the fraud, the
        costs of such services would be prohibitive to all but the affluent. Such
        professionals would either have to incur the expense of investigation into how their
        services were being used or be placed in the position of insurers of their clients'
        honesty. Either burden would add an unacceptable cost to the provision of
        necessary and desirable services. Also, it seems illogical to impose liability for
        aiding and abetting fraud based upon a lower level of scienter than fraud itself. Nor
        would it be consistent with the cases in which the North Carolina courts have based
        joint liability on comparable culpability. Without knowledge and similar intent,
        there can be no joint effort or concert in action.

2005 WL 1412741 at *3. Given that the North Carolina state courts have not adopted a cause of

action for aiding fraud, this Court declines to recognize a new common law claim under North

Carolina state law. Therefore, Count IV: Aiding Fraud, is dismissed with prejudice for failure to

state a claim.

    3. Whether SMO can state a claim for negligence under North Carolina law

            A. Whether Article 4A of the UCC preempts a common law claim for negligence as it
               pertains to the April 23 Transfer.

        “Article 4A controls how electronic funds transfers are conducted and specifies certain

rights and duties related to the execution of such transactions. It calls for banks to adopt certain

security procedures (§§ 4–A–201, 202), controls the timing for executing payments (§ 4–A–

301), and assigns responsibility for reporting erroneous electronic debits (§§ 4–A–304, 505).”

Ma v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 597 F.3d 84, 89 (2d Cir. 2010). Every state in

the United States, except South Carolina, has adopted this provision of the UCC. Thomas v.

Barclays Capital Inc., No. 18-0257, 2019 WL 113778 at *6 (W.D. La. 2019). Therefore,

“parties whose conflict arises out of a funds transfer should look first and foremost to Article 4–

                                                  13
       Case 3:19-cv-00787-JWD-RLB               Document 23        08/03/20 Page 14 of 25




A for guidance in bringing and resolving their claims.” Sheerbonnet, Ltd. v. Am. Express Bank,

Ltd., 951 F. Supp. 403, 407 (S.D.N.Y.1995). As such, Article 4A is “intended to be the exclusive

means of determining the rights, duties and liabilities of the affected parties in any situation

covered by particular provisions of the Article.” Regions Bank v. Provident Bank, Inc., 345 F.3d

1267, 1274–75 (11th Cir. 2003) (citing U.C.C. § 4A–102 cmt.). As the Eleventh Circuit explains

       However, Article 4A is not the “exclusive means by which a plaintiff can seek to
       redress an alleged harm arising from a funds transfer.” “The Article itself is replete
       with references to common law remedies.” “[T]he Drafting Committee intended
       that Article 4A would be supplemented, enhanced, and in some places,
       [superseded] by other bodies of law ... the Article is intended to synergize with
       other legal doctrines.” “The legislative intent reflected here is that carefully drafted
       provisions ... are not to be side-stepped when convenient by reference to other
       sources of law. But where the provisions do not venture, the claimant need not turn
       back; he or she may seek other guides, statutory or judicial. Therefore, the only
       restraint on a plaintiff is that “resort to principles of law or equity outside of Article
       4A is not appropriate to create rights, duties and liabilities inconsistent with those
       stated in this Article.”

Regions Bank v. Provident Bank, Inc., 345 F.3d 1267, 1274–75 (11th Cir. 2003) (internal

citations omitted); Rolle v. Branch Banking & Tr. Co., No. 13-60976-CIV, 2014 WL 11638588,

at *6 (S.D. Fla. May 28, 2014) (“Because the claims presented in the proposed Second Amended

Complaint are not based solely on the alleged wrongful wire transfers themselves, Rolle’s

proposed common-law claims are not preempted by [Article 4A].”); Ducote v. Whitney National

Bank, 212 So. 3d 729, 736 (La. App. 5 Cir. 2/22/17) (“[Uniform Commercial Code (UCC)]

preemption ‘extends to displacement of other law that is inconsistent with the purposes and

policies’ of the UCC.”) (citing La. R.S. 10:1-103, Comment 2).

       In other words, whether Article 4A of the UCC displaces or preempts a plaintiff’s non-

UCC claims depends on the facts of the case. As the Southern District of Florida explains:

       The Article's stated purpose is to create “precise and detailed rules to assign
       responsibility, define behavioral norms, allocate risks and establish limits on
       liability ....” It specifically endorses clear bright-line rules, and rejects “broadly
       stated, flexible principles.” Moreover, it intends for Courts to rely exclusively on
                                                  14
       Case 3:19-cv-00787-JWD-RLB              Document 23       08/03/20 Page 15 of 25




       the carefully balanced duties and liabilities set forth in Article 4A, and to eschew
       any principles of law or equity outside of Article 4A when deciding cases that fall
       within the statute's ambit.

Peter E. Shapiro, P.A. v. Wells Fargo Bank, N.A., 352 F. Supp. 3d 1226, 1230–31 (S.D. Fla.

2018), motion for relief from judgment denied, No. 0:18-CV-60250-UU, 2019 WL 8164772

(S.D. Fla. Oct. 7, 2019), and aff'd, 795 F. App'x 741 (11th Cir. 2019) (internal citations omitted).

“In cases where courts applied Art. 4A preemption to preclude other statutory and common law

causes of action, they did so because the facts of the case or actions complained of fell squarely

within the situations covered by Art. 4A.” Consorcio Indus. do Construccion Titanes, S.A. de

C.V. v. Wells Fargo Bank, N.A., No. 10-2111, 2012 WL 13019678 at *3 (N.D. Tex. 2012) (citing

Community Bank, FSB v. Stevens Financial Corp., 966 F. Supp. 775 (N.D. Ind. 1997) (where

bank has no knowledge that funds were transferred in error, set-off was proper and governed by

Art. 4A); Moody National Bank v. Texas City Development Ltd. Co., 46 S.W.3d 373, 378 (Tex.

App. - Houston [1st Dist.] 2001, pet. denied) (where bank failed to give proper notice of wire

transfer, negligence claim was preempted by Art. 4A); Zengen, Inc. v. Comercia Bank, 41 Cal.

4th 239, 158 P.3d 800, 809 (2007) (preemption applied because facts of case fell squarely within

UCC provisions related to unauthorized wire transfers)). First, a movant bank seeking

preemption under UCC Article 4A bears the burden of proving that the account or accounts at

issue are commercial accounts as opposed to consumer accounts. Ducote, 212 So. 3d at 731

(citation omitted). Additionally, for a claim to be preempted by Article 4A, the claim must

specifically arise out of the transfer of funds as opposed to other activities such as opening of the

account. Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, at 223 (4th Cir. 2002).

       Although Article 4A preempts negligence claims against financial institutions who are

involved in the negligent transfer of funds, there are exceptions. The Eleventh Circuit found that

Article 4A was “silent with regard to claims based on . . . the theory that a beneficiary bank
                                                 15
        Case 3:19-cv-00787-JWD-RLB               Document 23       08/03/20 Page 16 of 25




accepted funds when it knew or should have known that the funds were fraudulently obtained.”

Gilson v. TD Bank, N.A., No. 10-20535, 2011 WL 294447 at *8 (citation omitted). The court

continued by stating, “under the test that rights and liabilities not inconsistent with those set out

in Article 4A survive preemption, ‘Article 4A does not preempt a state law claim if money is

transferred by wire to a party that knows or should have known that the funds were obtained

illegally.’” Id.

        In this case, SMO alleges that SunTrust’s negligent conduct includes:

        a. Negligently accepting the April 23 Transfer even though the name(s) and
           address(es) did not match the SunTrust account;

        b. Negligently failing to freeze all funds because the names and addresses did not
           match the SunTrust account;

(Doc. 1-2 at 6.) These allegations fall squarely within the provisions of Article 4A of the UCC

as adopted by North Carolina, which provides in § 25-4A-207. Misdescription of beneficiary:

        (b) If a payment order received by the beneficiary's bank identifies the beneficiary
        both by name and by an identifying or bank account number and the name and
        number identify different persons, the following rules apply:

                   . . . if the beneficiary's bank does not know that the name and number refer
                   to different persons, it may rely on the number as the proper identification
                   of the beneficiary of the order. The beneficiary's bank need not determine
                   whether the name and number refer to the same person.

N.C. Gen. Stat. Ann. § 25-4A-207. The rights and obligations of SunTrust concerning how the

wire transfer was conducted and the actions it was obligated to take as the beneficiary bank are

set forth in the UCC, and therefore SMO’s negligence claims concerning the wire transfer itself

are preempted by Article 4A.

        SMO also alleges other conduct by SunTrust that it alleges amounts to negligence,

including:

        c. Negligently failing to immediately return all funds after receiving notice of the
           fraud from SMO;

                                                   16
       Case 3:19-cv-00787-JWD-RLB             Document 23       08/03/20 Page 17 of 25




       d. Negligently allowing fraudulent withdrawal(s) exceeding approximately
          $325,000;

       e. Negligently concealing information and/or refusing to provide information
          concerning the fraudulent withdrawal(s) to SMO, Whitney, and law
          enforcement, preventing any real possibility of recovery of the stolen funds;

       f. Negligently failing, prior to the fraudulent withdrawal(s), to take reasonable
          actions to investigate the circumstances at issue here, which demonstrated
          fraudulent activity;

       g. Negligently failing to train and instruct employees and staff to properly
          administer wire transfers with names and addresses that do not match the
          account information;

       h. Negligently failing to train and instruct employees and staff to refuse any
          withdrawal requests under circumstances such as the present exhibiting clear
          fraud upon or after being put on notice of said fraud;

       i. Negligently failing to train and instruct employees with regard to providing
          information to third parties, including the law enforcement, to prevent fraud
          and/or to recover stolen funds; and

       j. Negligently failing to implement policies and procedures to prevent this
          specific type of fraud after being put on notice of the Mississippi Action.

(Doc. 1-2 at 6-7.) Although the Court notes that these actions implicate the rights and obligations

set forth in Article 4A, because these claims do not squarely fall within the UCC’s ambit and are

not inconsistent with the UCC, the Court finds that these negligence claims are not preempted by

Article 4A. See also Ducote v. Whitney National Bank, 212 So. 3d 729, 736 (La. App. 5 Cir.

2/22/17) (“[Uniform Commercial Code (UCC)] preemption ‘extends to displacement of other

law that is inconsistent with the purposes and policies’ of the UCC.”) (citing La. R.S. 10:1-103,

Comment 2).

           B. Whether SunTrust has a duty of care to SMO, a non-customer third party with no
              legal relationship.

       Defendant argues that SMO cannot state a claim for negligence because SMO is a non-

customer third party. Defendant also argues that it does not have a legal relationship that could

lead to a fiduciary duty or an agency relationship with SMO. Plaintiff argues it is owed a duty
                                                17
       Case 3:19-cv-00787-JWD-RLB             Document 23        08/03/20 Page 18 of 25




under the definitions of Article 4A because SunTrust is an “agent” of Whitney bank and SMO

used Whitney bank to enact the transfer. The Court finds that SMO’s arguments are misplaced.

As Article 4A states,

       A receiving bank is not the agent of the sender or beneficiary of the payment order
       it accepts, or of any other party to the funds transfer, and the bank owes no duty to
       any party to the funds transfer except as provided in this Article or by express
       agreement.

N.C. Gen. Stat. Ann. § 25-4A-212. Therefore, to the extent that SMO argues that Article 4A

creates an agency relationship with SunTrust, that argument is not supported by the statute.

       Further, in Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 224–27 (4th Cir. 2002), the

Fourth Circuit considered whether under North Carolina law, a bank owes a duty of care to a

non-customer third party. The Fourth Circuit explained:

       Under North Carolina law, “[n]egligence is the failure to exercise proper care in the
       performance of a legal duty owed by a defendant to a plaintiff under the
       circumstances.” Cassell v. Collins, 344 N.C. 160, 472 S.E.2d 770, 772 (1996). A
       necessary factor in proving negligence is the existence of a duty of care owed to
       the particular plaintiff by the defendant. Pinnix v. Toomey, 242 N.C. 358, 87 S.E.2d
       893, 897 (1955) (“Actionable negligence presupposes the existence of a
       legal relationship between parties by which the injured party is owed a duty by the
       other, and such duty must be imposed by law.”). We consider whether a bank owes
       a duty of care to a noncustomer who is defrauded by the bank's customer through
       use of its services. We cannot find an applicable precedent from a North Carolina
       court and look to case law from other jurisdictions. We conclude that the North
       Carolina Supreme Court, if it were to decide this issue, would hold that Wachovia
       did not owe Eisenberg a duty of care under the facts presented.

       Whether Wachovia owes a duty of care to Eisenberg depends on the relationship
       between them. See W. Page Keeton et al., Prosser and Keeton on Torts § 53 at 356
       (5th ed. 1984) (“It is better to reserve ‘duty’ for the problem of the relation between
       individuals which imposes upon one a legal obligation for the benefit of the other
       ....”); cf. Newton v. New Hanover Co. Bd. of Educ., 342 N.C. 554, 467 S.E.2d 58,
       63 (1996) (holding nature and scope of duty owed by owner of land depends upon
       status of injured person as invitee, licensee or trespasser). Eisenberg had no direct
       relationship with Wachovia. He was not a Wachovia bank customer and, so far as
       the allegations indicate, has never conducted business with Wachovia. Eisenberg
       instead transacted with Reid, a Wachovia bank customer.



                                                 18
Case 3:19-cv-00787-JWD-RLB            Document 23       08/03/20 Page 19 of 25




Courts in numerous jurisdictions have held that a bank does not owe a duty of care
to a noncustomer with whom the bank has no direct relationship. See Weil v. First
Nat'l Bank of Castle Rock, 983 P.2d 812, 815 (Colo.Ct.App.1999); Volpe v. Fleet
Nat'l Bank, 710 A.2d 661, 664 (R.I.1998); Miller–Rogaska, Inc. v. Bank One, 931
S.W.2d 655, 664 (Tex.App.1996); Software Design & Application, Ltd. v. Hoefer
& Arnett, Inc., 49 Cal.App.4th 472, 56 Cal.Rptr.2d 756, 760–63 (1996); Portage
Aluminum Co. v. Kentwood Nat'l Bank, 106 Mich.App. 290, 307 N.W.2d 761, 764–
65 (1981); Pa. Nat'l Turf Club, Inc. v. Bank of W. Jersey, 158 N.J.Super. 196, 385
A.2d 932, 936 (1978); Gesell v. First Nat'l City Bank, 24 A.D.2d 424, 260
N.Y.S.2d 581, 581–82 (1965).

...

[I]t has been held that banks do not owe a duty of care to noncustomers even when
the noncustomer is the person in whose name an account was fraudulently opened.
In Software Design a financial consultant embezzled money from Software Design
through a bank account he opened bearing the company name. 56 Cal.Rptr.2d at
759–60. The California Court of Appeal dismissed Software Design's negligence
claim against the bank. Id. at 760–63. According to the court, “the primary flaw”
in Software Design's negligence theory was the lack of a relationship between it
and the bank. Id. at 760. Even though the bank account used to defraud Software
Design bore its own name, the court held that a bank does not owe a duty of care to
protect noncustomers against fraud. Id.; see also Volpe, 710 A.2d at 664
(“[A] bank is not liable in negligence to a noncustomer payee for having failed to
ascertain whether a check paid by it bears the payee's genuine indorsement.”). But
see Patrick v. Union State Bank, 681 So.2d 1364, 1371 (Ala.1996)
(holding bank owed duty of care to person in whose name account was opened to
ensure that person opening account is not imposter).

Eisenberg was neither a Wachovia customer nor the person in whose name Reid's
fraudulent bank account was opened. Bear Stearns would be the beneficiary of any
duty of care which Wachovia might owe to a noncustomer. See id. Eisenberg
instead falls into the undefined and unlimited category of strangers who might
interact with Wachovia's bank customer. In McCallum the Massachusetts Superior
Court noted that the maintenance of a bank account was intended to benefit the
person who opened the account. McCallum, 1995 WL 1146812 at *3. The court
reasoned that to extend a duty of care to strangers like Eisenberg would be contrary
to the normal understanding of the purpose of a bank account and would
expose banks to unlimited liability for unforeseeable frauds. Id.

Several other courts have relied on similar policy considerations in rejecting an
argument that banks owe a duty to noncustomers. See Software Design, 56
Cal.Rptr.2d at 763 (“Better that the one contemplating the services of a financial
advisor do the background check and then monitor the services. It is that person
who has the most control and the most to win or lose, and with whom the
investigative tasks should rest.”); Weil, 983 P.2d at 814 (“It would be unreasonable
to require banks to make an independent investigation of their customers' authority

                                        19
       Case 3:19-cv-00787-JWD-RLB              Document 23        08/03/20 Page 20 of 25




       to use any particular unregistered trade name; and a duty to inquire only of the
       customer would not prevent the kind of harm plaintiff suffered.”); Pa. Nat'l Turf
       Club, 385 A.2d at 936 (“Plaintiff was the party who assumed the risk associated
       with that hazardous activity ... [and] cannot recoup by attempting to shift
       responsibility to the bank which had no relationship with it.”).

       We are persuaded by the reasoning articulated in the numerous cases holding that
       a bank does not owe noncustomers a duty of care. . . . We have no doubt that the
       North Carolina Supreme Court would reach a similar conclusion as that
       in McCallum and hold that Wachovia does not owe Eisenberg a duty of care.

       A North Carolina Court of Appeals decision supports our view. In Carlson v.
       Branch Banking & Trust Co., 123 N.C.App. 306, 473 S.E.2d 631 (1996), plaintiffs
       executed a $500,000 letter of credit to help fund a stockbroker's purchase of a
       mutual fund company. Id. at 632–34. Plaintiffs intended that the stockbroker would
       use the letter of credit to obtain a loan to be used solely for the contemplated
       purchase. Id. at 632–33. The stockbroker obtained a loan from the
       defendant bank but did not use the proceeds as intended. Id. at 634. When the
       stockbroker defaulted on the loan, the bank drew from plaintiffs' letter of
       credit. Id. Plaintiffs sued the bank, alleging a negligent failure to monitor the proper
       use of the loan proceeds. Id. The North Carolina Court of Appeals denied the
       negligence claim, holding that the bank did not owe plaintiffs a duty of care to
       monitor the disbursement of the loan proceeds. Id. at 636. The court reasoned that,
       absent a contractual obligation arising from the letter of credit itself, there was no
       relationship between the bank and the plaintiffs to give rise to a duty of care. Id. at
       637. Carlson suggests that the North Carolina Court of Appeals would not find a
       duty of care in this case, where there was no direct relationship at all between
       Eisenberg and Wachovia, much less a contractual obligation.

Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 224–27 (4th Cir. 2002); see Bottom v. Bailey,

238 N.C. App. 202, 207–08, 767 S.E. 2d 883, 887 (2014) (“. . . a bank has no duty to anyone but

its own customers, and that despite the fact that a bank account may have been used in the course

of perpetrating a fraud, the bank's only duty was to its customers, not to those with whom its

customers had dealings. . . . In the instant case, we hold the precedent of Eisenberg and Sterner

to be both controlling and persuasive. Morgan Stanley had no relationship with plaintiffs, and

therefore owed them no duty. The trial court did not err in dismissing plaintiffs' claim of

negligence with respect to Morgan Stanley.”)




                                                 20
         Case 3:19-cv-00787-JWD-RLB                     Document 23          08/03/20 Page 21 of 25




         The Court agrees with the Fourth Circuit that SunTrust Bank owed no duty of care to

SMO as a non-customer third-party. Further, there are no allegations that SunTrust owed any

fiduciary duty to SMO such that a duty of care would be implied. Therefore, the allegations in

the Petition are insufficient to state a claim for negligence because SMO cannot establish a duty

of care that was breached by SunTrust. Because SMO does not establish a duty of care that

SunTrust breached, the Court will dismiss Count I: Negligence and Gross Negligence without

prejudice for failing to state a claim.

    4. Whether the Petition alleges sufficient facts to state a claim under the UCC

         SunTrust asserts that SMO fails to state a claim under the UCC because it does not allege

that SunTrust had either an obligation to determine if the wire transfer order information was

correct, or that it had actual knowledge that the customer with the SunTrust Account # . . . 9929

was not the proper and intended recipient of the wire transfer. (Doc. 5-1 at 16.) SMO argues that

the Petition’s factual allegations are sufficient to state a claim under the UCC. (Doc. 7 at 16.)

SMO asserts that the Court must accept the facts pled in the Petition as true and should deny

SunTrust’s Motion on this issue. (Id.)

         Article 4A-207 of the UCC1 sets forth:


1
  The Court cites Louisiana law because the Petition cites to the Louisiana Revised Statutes. If Plaintiff intends to
pursue the claim under North Carolina law, the Court notes that North Carolina law contains identical provisions to
the Louisiana Revised Statutes. See N.C. Gen. Stat. Ann. § 25-4A-207 (“(b) If a payment order received by the
beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the
name and number identify different persons, the following rules apply: (1) Except as otherwise provided in
subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may
rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not
determine whether the name and number refer to the same person. (2) If the beneficiary's bank pays the person
identified by name or knows that the name and number identify different persons, no person has rights as beneficiary
except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of
the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.”); N.C. Gen. Stat.
Ann. § 25-1-202 (“ ‘Knowledge’ means actual knowledge. ‘Knows’ has a corresponding meaning.”); N.C. Gen.
Stat. Ann. § 25-1-202 (f) Notice, knowledge, or a notice or notification received by an organization is effective for a
particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in
any event, from the time it would have been brought to the individual's attention if the organization had exercised
due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating

                                                          21
        Case 3:19-cv-00787-JWD-RLB                   Document 23          08/03/20 Page 22 of 25




        (b) If a payment order received by the beneficiary's bank identifies the beneficiary
        both by name and by an identifying or bank account number and the name and
        number identify different persons, the following rules apply:

                 (1) Except as otherwise provided in Subsection (c), if the beneficiary's bank
                 does not know that the name and number refer to different persons, it may
                 rely on the number as the proper identification of the beneficiary of the
                 order. The beneficiary's bank need not determine whether the name and
                 number refer to the same person.

                 (2) If the beneficiary's bank pays the person identified by the name or knows
                 that the name and number identify different persons, no person has rights as
                 beneficiary except the person paid by the beneficiary's bank if that person
                 was entitled to receive payment from the originator of the funds transfer. If
                 no person has rights as beneficiary, acceptance of the order cannot occur.

La. R.S. 10:4A-207. Further, under the UCC, “‘Knowledge’ means actual knowledge. ‘Knows’

has a corresponding meaning.” La. R.S. 10:1-202. Further,

        (f) Notice, knowledge, or a notice or notification received by an organization is
        effective for a particular transaction from the time it is brought to the attention of
        the individual conducting that transaction and, in any event, from the time it would
        have been brought to the individual's attention if the organization had exercised due
        diligence. An organization exercises due diligence if it maintains reasonable
        routines for communicating significant information to the person conducting the
        transaction and there is reasonable compliance with the routines. Due diligence
        does not require an individual acting for the organization to communicate
        information unless the communication is part of the individual's regular duties or
        the individual has reason to know of the transaction and that the transaction would
        be materially affected by the information.

La. R.S. 10:1-202.

        The Petition alleges “SunTrust upon receipt of the transfer order from Whitney had

actual knowledge that the account number did not match the name(s) and address(es) on the

accounts. Despite this actual knowledge, SunTrust accepted the wire transfer order and processed

the April 23 Transfer.” (Doc. 1 -2 at ¶ 15.) SunTrust argues that the conclusory allegation of



significant information to the person conducting the transaction and there is reasonable compliance with the
routines. Due diligence does not require an individual acting for the organization to communicate information unless
the communication is part of the individual's regular duties or the individual has reason to know of the transaction
and that the transaction would be materially affected by the information.”).

                                                        22
        Case 3:19-cv-00787-JWD-RLB             Document 23        08/03/20 Page 23 of 25




“actual knowledge” is insufficient to state a claim that it violated its obligations under Article 4A

of the UCC, and that SMO must show how and why it had actual knowledge.

        The Court does not agree with SunTrust. Taking the facts in the Petition as true and

making all inferences in favor of SMO, the Petition contains sufficient factual allegations to state

a claim for violation of Article 4A of the UCC. SunTrust’s arguments that SMO must show how

knowledge was acquired and/or why SunTrust knew of the mismatch would hold SMO to a

heightened pleading standard that is not appropriate outside of allegations of fraud. Therefore,

the Court will not dismiss the allegations in Count III: Violation of the Uniform Commercial

Code.

   5. Leave to amend

        “[A] court ordinarily should not dismiss the complaint except after affording every

opportunity to the plaintiff to state a claim upon which relief might be granted.” Byrd v. Bates,

220 F.2d 480, 482 (5th Cir. 1955). The Fifth Circuit has further stated:

        In view of the consequences of dismissal on the complaint alone, and the pull to
        decide cases on the merits rather than on the sufficiency of pleadings, district courts
        often afford plaintiffs at least one opportunity to cure pleading deficiencies before
        dismissing a case, unless it is clear that the defects are incurable or the plaintiffs
        advise the court that they are unwilling or unable to amend in a manner that will
        avoid dismissal.

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002).

Relying on Great Plains and other cases from this circuit, one district court in Texas articulated

the standard as follows:

        When a complaint fails to state a claim, the court should generally give the plaintiff
        at least one chance to amend before dismissing the action with prejudice unless it
        is clear that the defects in the complaint are incurable. See Great Plains Trust Co.
        v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002); see
        also United States ex rel. Adrian v. Regents of the Univ. of Cal., 363 F.3d 398, 403
        (5th Cir. 2004) (“Leave to amend should be freely given, and outright refusal to
        grant leave to amend without a justification ... is considered an abuse of
        discretion.”) (internal citation omitted). However, a court may deny leave to amend

                                                  23
       Case 3:19-cv-00787-JWD-RLB              Document 23        08/03/20 Page 24 of 25




       a complaint if the court determines that “the proposed change clearly is frivolous
       or advances a claim or defense that is legally insufficient on its face.” 6 Charles A.
       Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1487
       (2d ed.1990) (footnote omitted); see also Martin's Herend Imports, Inc. v.
       Diamond & Gem Trading United States of Am. Co., 195 F.3d 765, 771 (5th Cir.
       1999) (“A district court acts within its discretion when dismissing a motion to
       amend that is frivolous or futile.”) (footnote omitted).

Tow v. Amegy Bank N.A., 498 B.R. 757, 765 (S.D. Tex. 2013). Finally, one leading treatise

explained:

       As the numerous case[s] ... make clear, dismissal under Rule 12(b)(6) generally is
       not immediately final or on the merits because the district court normally will give
       the plaintiff leave to file an amended complaint to see if the shortcomings of the
       original document can be corrected. The federal rule policy of deciding cases on
       the basis of the substantive rights involved rather than on technicalities requires that
       the plaintiff be given every opportunity to cure a formal defect in the pleading. This
       is true even when the district judge doubts that the plaintiff will be able to overcome
       the shortcomings in the initial pleading. Thus, the cases make it clear that leave to
       amend the complaint should be refused only if it appears to a certainty that the
       plaintiff cannot state a claim. A district court's refusal to allow leave to amend is
       reviewed for abuse of discretion by the court of appeals. A wise judicial practice
       (and one that is commonly followed) would be to allow at least one amendment
       regardless of how unpromising the initial pleading appears because except in
       unusual circumstances it is unlikely that the district court will be able to determine
       conclusively on the face of a defective pleading whether the plaintiff actually can
       state a claim for relief.

5B Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed.

2016). Here, Plaintiff asks for leave to amend the Petition in the event the Court found

deficiencies; therefore, the Court will act in accordance with “wise judicial practice” and the

general rule and allow leave to amend.

                                          CONCLUSION

       Accordingly,

       IT IS ORDERED that the Motion to Dismiss filed by SunTrust Bank (Doc. 5) is

GRANTED in part and DENIED in part;




                                                 24
       Case 3:19-cv-00787-JWD-RLB            Document 23       08/03/20 Page 25 of 25




       IT IS FURTHER ORDERED that Count II: Violations of the Electronic Fund Transfer Act

and Count IV: Aiding Fraud are DISMISSED WITH PREJUDICE;

       IT IS FURTHER ORDERED that Count I: Negligence and Gross Negligence

is DISMISSED WITHOUT PREJUIDCE;

       IT IS FURTHER ORDERED that in all other respects the Motion to Dismiss is DENIED;

       IT IS FURTHER ORDERED that Plaintiff, Squeeze Me Once, LLC may file an amended

complaint within 28 days of entry of this Ruling and Order. If Plaintiff does not file an amended

complaint within 28 days, the Court will dismiss the claims under Count I: Negligence and Gross

Negligence with prejudice. Defendant is instructed to contact the Court if the 28-day period passes

and Plaintiff has failed to file an amended complaint.

       Signed in Baton Rouge, Louisiana, on August 3, 2020.



                                                         S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




                                                25
